Title: From Thomas Jefferson to Henry Dearborn, 6 September 1804
From: Jefferson, Thomas
To: Dearborn, Henry


               
                  
                     Dear Sir
                  
                  Monticello Sep. 6. 04.
               
               The Spanish government has adopted all the angry passions of Yrujo respecting the act of Congress for the collection district at Mobile, and has written a letter to Pinckney in a stile which renders more serious measures possible. in this situation it behoves us to have every man at N. Orleans who can be spared from other places. not recollecting the force we have there actually, can you by memory remind me of it? for you cannot of course have the particulars with you.   After waiting almost to the 12th. hour to get all the information I could respecting characters at N. Orleans, I have, on consultation with mr Madison, sent on commissions. the arrangement is very much what had been approved by the heads of departments separately & provisionally, with a few alterations shewn to be proper by subsequent information, to wit;
               
               Governor. Claiborne.   Secretary. James Brown.
               Judges of the Superior court. Kirby & Prevost. Pinckney or Williams to be the other.
               District judge. Hall.   Attorney Mahlone Dickerson.
               Marshal. Urquhart, or Clouet, or Guillot, or some other native Frenchman.
               
                  
                     Legislative council.
                     Morgan, Clarke, Watkins, Jones, Roman, & Wikoff certain
                  
                  
                     
                     Dow or George Pollock at the discretion of Claiborne
                  
                  
                     
                     Boré, Poydrasse & Bellechasse certain:
                  
                  
                     
                     & 3. of these 5. at Claiborne’s discretion, to wit,
                  
                  
                     
                     Derbigny, Detrahan, Dubuys, Cantarelle, Sauvé.
                  
               
               In this composition, the several interests American & French, city & country, mercantile & agricultural, have been consulted as much as possible. Claiborne as you know was not the person originally intended. but that person cannot now be appointed: and Claiborne’s conduct has on the whole been so prudent & conciliatory that no secondary character could have a better right. I was able too by a frank private explanation to let him consider his appointment perhaps as ad interim only. I propose to be at Washington by the last day of the month. I expect mr Gallatin left N. York for that place on the 3d. inst. affectionate & respectful salutations.
               
                  
                     Th: Jefferson
                  
               
            